Motion by appellant to extend his time to answer the
cause of action contained in paragraphs 82 and 83 of the supplemental petition. Motion granted; appellant’s time to answer said cause of action is extended until 10 days after entry of the order determining the appeal, on condition that appellant perfect the appeal and be ready to argue or submit it at the May Term, beginning April 23, 1962; appeal ordered on the calendar for said term; the record and appellant’s brief to be served and filed on or before April 16,1962. Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.